Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1 is the broadest independent claim. Claim 1 recites a method for performing a piotomy on a mammal. The closest prior art is Angle. Angle discloses the invention substantially as claimed. However, Angle does not disclose either the “laser generates between 2 watts and 15 watts of power” or “inserting a needle and thereafter the implantable device into the hole without dimpling”. Furthermore, nothing in the prior art when viewed with Angle obviates these deficiencies. It is important to note the context of claim limitations, lasers that generate between 2-15 watts of power are taught in the field of laser surgery. However, the use of this power range specifically for piotomy is not taught. Angle itself teaches a range of .1 milliwatts -1 watts as pointed out in the previous office action mailed on 10/1/2021. Additionally, creating holes in the head for insertion of an implantable device is also known. However, the prior art doesn’t specify specifically removing the pia mater of the brain such that dimpling (a term for compression) is prevented. This feature is important as the pia mater is one of the innermost barriers of the brain and, by preventing dimpling, the insertion of the implantable device into the brain is more facile and efficient. Thus, the combination of claimed limitations is neither anticipated, nor obviated in view of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIAN X LUKJAN whose telephone number is (571)270-7305. The examiner can normally be reached Monday - Friday 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





SEBASTIAN X LUKJAN
/SXL/Examiner, Art Unit 3792   


/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792